        Case: 1:15-cv-00075-SA-RP Doc #: 37 Filed: 11/28/18 1 of 1 PageID #: 248




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

                                         NOTICE

JESSICA JAUCH


        V.                                              CASE NO. 1:15CV075-SA-RP


CHOCTAW COUNTY, ET AL


        TAKE NOTICE that a proceeding in this case has been SET for the date, time
        and place set forth below:



Place                                                   Room No.
U.S. FEDERAL BLDG.                                      911 Jackson Ave., Room 242
Oxford, MS 38655
                                                        Date and Time
                                                         February 19, 2019 at 10:00 a.m.


Type of Proceeding
                       FINAL PRETRIAL CONFERENCE
               BEFORE UNITED STATES MAGISTRATE JUDGE ROY PERCY



                                                               DAVID CREWS
                                                               Clerk of Court

                                                               /s/ Rebekah Capps
                                                               Courtroom Deputy

Date: November 28, 2018


               CONTACT REBEKAH CAPPS AT 662-234-3114 IF YOU HAVE ANY QUESTIONS
